Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination do not disclose: connecting a data capture utility to a set of servers and identifying an application and mapping the application to a subset of servers of the set of servers that are to be migrated to a specified cloud-computing platform. An administrator utilizes a dashboard view provided in a web browser to identify the subset of servers. A pre-capture operation and post-capture operation is provided as a set of scripts to execute inside the subset of servers of the set of servers to be migrated upon the pre-capture operation and the post capture operation. A sequence of migration steps to manage a migration of the subset of servers to the specified cloud-computing platform is provided, wherein the administrator utilizes the dashboard view to generate a plan for migration of the subset of servers. A-2-Application No. 15/245,182 set of attributes are selected, wherein the set of attributes comprises a CPU, memory, a network setting, a recovery region in the specified cloud-computing platform, a disk format, and a logical volume manager devices of the subset of servers. Thereafter, the invention automatically executes a set of post-recovery operations as a set of dependency modules associated with the subset of servers of the set of servers. Post-recovery operations are installed as a set of dependency modules upon migration of the subset of servers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WISSAM RASHID whose telephone number is (571)270-3758.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WISSAM RASHID/Primary Examiner, Art Unit 2195